IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00391-CR

HEATH HORACIO BEASLEY,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 440th District Court
                              Coryell County, Texas
                             Trial Court No. 18-24798


                           MEMORANDUM OPINION

      Heath Horacio Beasley was convicted of six counts of Sexual Assault-Bigamy, first-

degree felony offenses, and was sentenced to 45 years in prison with a $10,000 fine in each

count. See TEX. PENAL CODE § 21.011(f). Because the evidence is legally sufficient to

support Beasley’s convictions and because the trial court’s warnings regarding self-

representation were sufficient, the trial court’s judgments are affirmed.

SUFFICIENCY OF THE EVIDENCE

      Beasley first asserts that the evidence is insufficient to support his convictions.

Specifically, he contends that, pursuant to the Court of Criminal Appeals’ opinion in

Arteaga v. State, 521 S.W.3d 329 (Tex. Crim. App. 2017), the State was required to prove
Beasley committed bigamy in order to elevate the offenses to first-degree felony sexual

assaults under Section 22.011(f) of the Texas Penal Code, and the evidence was void of

any activity that met the definition of bigamy. As such, his argument continues, there is

a failure of proof, and this Court must find the evidence insufficient.

        Since the time Beasley’s brief was filed, the Court of Criminal Appeals handed

down its opinion in Lopez and held that the State is not required to prove the commission

of bigamy to trigger the enhancement under Section 22.011(f). Lopez v. State, 600 S.W.3d

43, 47 (Tex. Crim. App. 2020). Accordingly, because Beasley only contends the evidence

is insufficient due to a failure to prove bigamy, Beasley’s first issue is overruled.

SELF-REPRESENTATION

        Beasley next contends the trial court inadequately warned Beasley of the dangers

and disadvantages of self-representation. Beasley focuses on two motions of his and a

motion by the State at the final pre-trial hearing in which Beasley was permitted to

represent himself. He contends the admonishments for those motions were inadequate.

Law

        The Sixth Amendment guarantees both the right to the advice of counsel and the

reciprocal right to represent oneself during trial. U.S. CONST. amend. VI; Faretta v.

California, 422 U.S. 806, 819, 95 S. Ct. 2525, 2533, 45 L. Ed. 2d 562 (1975). If a defendant

chooses to waive his right to counsel and assert his right to represent himself, the trial

court must admonish him on the record of the risks and challenges of self-representation.

Goffney v. State, 843 S.W.2d 583, 585 (Tex. Crim. App. 1992). A defendant's waiver of

counsel is not effective unless the record reflects that it is made intelligently and


Beasley v. State                                                                        Page 2
knowingly with full knowledge of the right to counsel being abandoned and the perils of

self-representation. See Faretta, 422 U.S. at 835, 95 S. Ct. at 2541; Williams v. State, 252

S.W.3d 353, 356 (Tex. Crim. App. 2008). The trial court is responsible for determining if

a defendant has knowingly, intelligently, and voluntarily waived his right to counsel,

and has clearly and unequivocally asserted his right to represent himself. See Williams,

252 S.W.3d at 356. To assess whether a waiver is effective, courts consider the totality of

the circumstances. Id. If the record does not affirmatively show that a defendant was

sufficiently admonished of the risks of self-representation or that he knowingly,

intelligently, and voluntarily waived his right to counsel, it is reversible error, not subject

to harm analysis. See id. at 357.

Instructions

        The instructions in question are:

        THE COURT: I will appoint standby counsel, as I would in any case where
        the defendant makes the ill-advised decision to represent themselves to ask
        questions of law to, but we will not delay the case unnecessarily while those
        discussions take place. You will be expected to know the Rules of Evidence
        during the trial of the case. You will be expected to present evidence in a
        proper manner, according to the Rules of Evidence, and you will be
        expected to conduct yourself under the guidelines of law with regards to
        how you question witnesses, how you speak with the Court. And so those
        matters you will be expected to do on your own. You understand that?

        THE DEFENDANT: Yes, Your Honor.

        But Beasley does not mention that, prior to this admonishment, he had been

repeatedly vacillating between representing himself and being represented by counsel

and had received admonishments earlier in the trial process by the trial court. At the

hearing on prior counsel’s motion to withdraw, the court learned that Beasley wished to

represent himself. The following admonishments by the trial court occurred:


Beasley v. State                                                                         Page 3
        TRIAL COURT: And if I did not care about you receiving an adequate
        defense, as I do all people who are charged in this Court, then I would
        encourage you to represent yourself because you would be on fools (sic)
        errand. I wouldn't represent myself in a criminal case. I've been practicing
        law for 20 years. So I'm going to do this, I'm going to instruct Indigent
        Defense to appoint you another attorney. I want you to visit with that
        attorney, listen to that attorney, try to follow their advice, because all of the
        attorneys that we have on our court-appointed wheel, I have faith in the
        fact that they are trying to do what is best within their capabilities for their
        clients….I want you to see if you can get along with them because the last
        thing you really want me to do in this matter, I will assure you, is to let you
        represent yourself. In 20 years of practice, I've never seen that be successful.
        So if you proceed in that manner, I'm going to hold you to the same
        standards that I would any other attorney who appeared before me. That
        means if you're sitting there floundering and you can't figure out how to
        get in a piece of evidence that's crucial to your case, it's not going to come
        in. To my knowledge, you have not been to law school, have you, Mr.
        Beasley?

        THE DEFENDANT: Your Honor, I have not been to law school, Your
        Honor.

        THE COURT: That's all I need to know. I'm going to appoint another
        attorney to your case….But regardless there's going to be an attorney at all
        times sitting in this courtroom ready to represent you, regardless of what
        path you choose, because I sincerely mean I do not think it is a smart move
        on anybody's behalf to try to represent themselves. Okay?

        At the next pretrial hearing, and after another attorney was appointed to represent

Beasley, it came to the trial court’s attention again that Beasley wanted to represent

himself:

        THE COURT: There are a number of other pending matters before the
        Court. Mr. Beasley, I have received your motion. Certainly you have the
        right to represent yourself. I have advised you previously that I don't think
        it is wise or in your interest to represent yourself….But certainly it is your
        right to represent yourself. I don't think it's wise at all; however, I'm going
        to allow you to proceed in that manner, if that's what you wish to do at this
        time. Is that what you wish to do at this time?

        THE DEFENDANT: I do.

        THE COURT: Okay. Then I am going to have [counsel] remain as standby
        counsel.
Beasley v. State                                                                            Page 4
        Beasley then represented himself at a pre-trial hearing on his motion for discovery.

Beasley does not complain that the admonishments against self-representation which he

had previously received were inadequate for this hearing. After this hearing, Beasley

again wanted counsel to represent him for the remaining pre-trial hearings. The trial

court accommodated Beasley. Then, the morning of the hearings, Beasley again changed

his mind and wanted to represent himself. The challenged admonishments mentioned

at the beginning of this discussion, and which are the subject of this issue on appeal, were

given to Beasley.

Application

        After these exchanges between the trial court and Beasley, and under the totality

of the circumstances, we find Beasley was sufficiently admonished of the dangers and

disadvantages of self-representation prior to Beasley’s self-representation at the final pre-

trial hearing. Accordingly, Beasley’s second issue is overruled.

CONCLUSION

        Having overruled each issue on appeal, we affirm the trial court’s judgments.



                                          TOM GRAY
                                          Chief Justice
Before Chief Justice Gray,
       Justice Neill, and
       Justice Johnson
Affirmed
Opinion delivered and filed May 28, 2021
Do not publish
[CRPM]




Beasley v. State                                                                       Page 5